      Case 2:18-cr-00422-SMB Document 1063 Filed 10/05/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00422-PHX-SMB
10                 Plaintiff,                       ORDER
11   v.
12   Michael Lacey, et al.,
13                 Defendants.
14
15          Based upon the United States of America’s Motion for Leave to File Non-
16   Electronic Exhibit to its Motion in Limine to Determine Admissibility of Evidence (Doc.
17   919), and good cause appearing,
18          IT IS HEREBY ORDERED granting the United States’ Motion for Leave.
19          IT IS FURTHER ORDERED granting the United States’ permission to file a
20   compact disc containing trial exhibits.
21          Dated this 5th day of October, 2020.
22
23
24
25
26
27
28
